KUNKLE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action for damages in the Common Pleas wherein Ermour E. Skinner was plaintiff and Albert E. Jones was defendant. Skinner, who was employed by Jones, stepped off the running board of an automobile, where he was working, on to a block of wood which was lying on the floor and sprained his ankle. The injury developed into tuberculosis of the bone and later made necessary an amputation of the leg. Jones employed more than five workmen and had not complied with the Workmen’s Compensation Act. There was evidence tending to prove that Jones undertook through 'his janitor to keep the place clean and free from rubbish and that the janitor was not under the control of Skinner. Jones Prosecuted error. Held:
In view of the statute relieving an injured employe from the assumption of risk, contrib-ujory negligence and the fellow servant rule the fact that Skinner was engaged in a work that might involve the casting off of small blocks of wood would not constitute a defense if it was proved that J ones1 was guilty of negligence in not keeping the premises clean and safe through another employe who was not under the control of Skinner. There was in this case sufficient evidence to require a submission to the jury of the question of negligence. There was evidence tending to support the verdict and the verdict was not manifestly against the weight of the evidence. Judgment affirmed.